Citation Nr: 1128373	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include headaches, dizziness, facial numbness, and a cognitive and/or psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1975 to October 1975, from June 1976 to November 1976, and from November 1979 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Chicago, Illinois, which denied service connection for residuals of a head injury.

In June 2010, the Board issued a decision denying this claim. The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a December 2010 Order, the Court endorsed a joint motion for remand, vacated the June 2010 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion. 

In a June 2010 statement, the Veteran submitted new service connection claims for depression, memory loss, hypertension, seizure disorder, nerve damage, and posttraumatic stress disorder (PTSD).  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for residuals of one or more head injuries he sustained in service.  The Board finds that remand is warranted to afford the Veteran a new VA examination and to obtain additional medical records.

In the joint motion for remand, it was found that the August 2005 VA examination assessing the etiology of the Veteran's headaches and dizziness was not adequate as it was based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Specifically, the examiner stated that there were no complaints of headaches when the Veteran separated from active service in November 1976.  However, the Veteran had in fact indicated a history of "frequent or severe headaches" and "dizziness or fainting spells" in the November 1976 report of medical history.  Because the examiner did not consider these complaints in the November 1976 report of medical history, the examination was found to be inadequate. 

On remand, a new VA examination should be performed by a VA neurologist or a physician with a similar background or specialty relevant to assessing possible residuals of a head injury.  The examiner should assess the likelihood that the Veteran's current headaches and symptoms of dizziness are related to the headaches and dizziness he reported during active service, whether or not due to a head injury.  The examiner should also address whether the Veteran has any other residuals from the head injuries he sustained during active service, to include a cognitive or psychiatric disorder.  A complete rationale must be provided. 

The examiner should carefully review the claims file and take the following evidence into account.  In October 1975, the Veteran reported temporal headaches since engaging in a pugil stick fight two days before.  An examination of the Veteran was within normal limits.  The Veteran was diagnosed with "trauma from being hit."  A treatment record dated a few days later reflects that the Veteran again complained of headaches since being hit by a pugil stick.  No abnormalities were noted.  The Veteran was diagnosed with a trauma headache.  Several days later, the Veteran was discharged from service by reason of unsuitability.  There is no indication that the Veteran was discharged due to headaches or other physical symptoms. 

A June 1976 entrance examination is negative for any abnormalities, including abnormalities of the head. 

An October 1976 Medical Board report reflects that the Veteran was admitted to the U.S. Naval Hospital in Rota, Spain on October 10, 1976 after having been brought to the emergency room.  The Veteran had been found in a confused state and was thought to have had some type of "spell."  He complained of having a headache and had an abrasion over his right eye.  He denied having used alcohol or any drugs, and did not appear intoxicated.  The Veteran was disheveled and somewhat confused, and had poor memory for recent and remote events.  He was oriented to person but not to time and place.  A neurological examination performed at the time was unremarkable.  It was suspected that he had suffered a head injury.  The following morning the Veteran was alert and no longer confused.  He was oriented in all spheres.  On October 12, the Veteran was discharged to duty with a diagnosis of suspected head trauma.  On October 13, the Veteran was readmitted to the U.S. Naval Hospital with multiple superficial wrist lacerations.  At the time, the Veteran was withdrawn, tearful, and expressed a strong desire to return home.  On October 15, the Veteran was discharged with a diagnosis of schizoid personality.  On October 22, the Veteran appeared before a Medical Board.  At that time, the general physical and neurological examinations were within normal limits.  Mental status examination was unremarkable.  Based on a review of the Veteran's background and evaluations of the Veteran during his brief hospitalizations, the diagnosis was changed from schizoid personality to immature personality which was found to pre-exist service.  The Medical Board agreed with this finding and found that the Veteran did not have a service-connected disability.  The Medical Board recommended that the Veteran be discharged as unsuitable for service.  
 
A November 1976 separation examination is negative for any abnormalities of the head or other abnormalities.  However, on the Veteran's November 1976 report of medical history, he indicated that he suffered from frequent or severe headaches and dizziness or fainting spells.  A doctor's notation on this form reflects that the Veteran did not have any significant problems. 

An October 1979 entrance examination is negative for any abnormalities, to include abnormalities of the head.  In his October 1979 report of medical history, the Veteran denied any medical problems, including headaches, dizziness, or fainting spells, and indicated that he was in good health.  A separation examination is not of record for this period of service. 

A May 1994 private treatment record reflects that the Veteran reported headaches and possible blackouts.

A September 1996 private treatment record reflects that the Veteran reported a headache that had begun that morning.  

A January 1997 private treatment record reflects that the Veteran reported headaches and dizziness.  The Veteran stated that he had experienced similar episodes for about a year, although they had recently increased in frequency and severity.  

A June 1997 private treatment record reflects that the Veteran complained of dizziness and near syncope.  A neurological examination showed that the Veteran's cranial nerves were within normal limits.  The Veteran was diagnosed with postural hypertension secondary to dehydration. 

A December 1997 private treatment record reflects that the Veteran complained of intermittent migraines.  

A September 2001 private treatment record reflects that the Veteran reported almost daily headaches.  The Veteran was diagnosed with uncontrolled hypertension.

An October 2006 VA treatment record reflects that the Veteran presented to the intensive care unit with dizziness, blurred vision, headaches, and shortness of breath.  The Veteran stated that his dizziness and blurred vision started one week earlier after he was put in jail and not given medication for his hypertension for a week.  The Veteran reported that he first had similar dizziness, blurred vision, and headache symptoms following a seizure-like episode in 1975 during which he fell to the ground and hit his head.  At the time he was seen to be "twitching and shaking."  The Veteran had bowel and bladder incontinence during this episode and woke up confused.  The Veteran stated that he had suffered four episodes since then, with the last one occurring about 6 months earlier.  The Veteran stated that he had never been diagnosed with a seizure disorder or treated with anti-seizure medication.  The Veteran was admitted to the ICU with a suspected hypertensive crisis.  An EKG and CT scan of the Veteran's head were negative.  The Veteran had no new focal neurological deficits.  The neurology department believed that the Veteran's symptoms, e.g. headaches, dizziness, and blurred vision, were most likely the sequelae of hypertension.  

In various statement submitted in 2006, the Veteran indicated that after sustaining head injuries in 1975 and 1976, he had never been the same and had suffered from headaches, migraines, mental confusion, and neck, shoulder and arm problems, among other things.
 
The foregoing summary of some of the pertinent evidence of record is simply provided for the examiner's convenience.  The examiner should still review the entire record and form his or her own medical opinion based on a thorough examination of the Veteran and his medical history. 

On remand, the agency of original jurisdiction (AOJ) should also send the Veteran a letter requesting him to identify any relevant outstanding medical records and to fill out authorized released forms for private treatment records he would like VA to request on his behalf.  In this regard, the Board notes that the Veteran has submitted authorized release forms dated in June 2010 identifying medical records at St. Bernard Hospital in Chicago and Tinley Park Mental Health Center.  These authorized release forms have now expired.  The Veteran should be requested to fill out new authorized release forms for these records as well as for any other private treatment records he identifies. 

The AOJ should also take this opportunity to obtain outstanding VA treatment records from the Peoria Outpatient Clinic from March 2005 to the present.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a letter requesting him to identify any relevant outstanding medical records.  Authorized release forms should be provided.  The Veteran should also be requested to fill out new authorized release forms for St. Bernard Hospital in Chicago and Tinley Park Mental Health Center.  Authorized release forms for these medical facilities dated in June 2010 have now expired.  

2. Outstanding VA treatment records from the Peoria Outpatient Clinic from March 2005 to the present should be obtained and associated with the file.  Outstanding VA treatment records from other VA facilities identified by the Veteran or the record should also be obtained. 

3. The Veteran should be scheduled for a VA examination to assess whether the Veteran has any current residuals from head injuries sustained in service and to assess whether his headaches and dizziness symptoms are otherwise related to service.  The VA examiner should be a neurologist or a physician with a background relevant to assessing residuals of head injuries.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
a.  Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has current residuals of one or more head injuries sustained during active service, to include headaches, dizziness, and/or a cognitive or psychiatric disorder, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
b. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current complaints of headaches and dizziness are related to the headaches and dizziness reported during active service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  A review of some of the pertinent evidence of record is provided in the body of this remand for the examiner's convenience.  However, the examiner must still review the entire claims file and form his or her own medical opinion in light of the Veteran's medical history and a thorough examination of the Veteran.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  The AOJ should review all evidence, including statements submitted by family members on the Veteran's behalf, since the February 2007 statement of the case (SOC) was issued.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



